                                                                   1



                 UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NORTH CAROLINA
                       NORTHERN DIVISION
________________________________
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                                 ) 2:19-CR-19-1D
            vs.                  )
                                 )
TOBY PAINTER,                    )
              Defendant.         )
________________________________)


                        DECEMBER 22, 2020
                       SENTENCING HEARING
            BEFORE THE HONORABLE JAMES C. DEVER III
                  UNITED STATES DISTRICT JUDGE



APPEARANCES:

On Behalf of the Government:

JAKE PUGH, ASSISTANT U.S. ATTORNEY
U.S. Attorney's Office
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601


On Behalf of the Defendant:

KATHERINE SHEA, FEDERAL PUBLIC DEFENDER
Federal Public Defender's Office
150 Fayetteville Street, Suite 450
Raleigh, North Carolina 27601




                 AMY M. CONDON, CRR, RPR, CSR
                    Official Court Reporter
                 United States District Court
                   Raleigh, North Carolina
          Stenotype with computer-aided transcription



    Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 1 of 26
                                                                         2



 1       (Tuesday, December 22, 2020, commencing at 3:40 p.m.)

 2                           P R O C E E D I N G S

 3             THE COURT:      We'll next take up the sentencing of

 4   Toby Painter.

 5        (Pause in the proceeding.)

 6             THE COURT:      Ms. Shea, are you and Mr. Painter ready

 7   to proceed?

 8             MS. SHEA:      We are.

 9             THE COURT:      Mr. Pugh, is the Government ready?

10             MR. PUGH:      Yes, Your Honor.

11             THE COURT:      At this time I'd ask that Mr. Painter be

12   sworn or affirmed.

13        (The defendant, Toby Painter, was duly sworn.)

14             THE COURT:      Mr. Painter, do you understand that

15   having been sworn, that your answers to my questions are

16   subject to the penalty of perjury; and if you were to lie to

17   me, you could be prosecuted for perjury or for making a false

18   statement, sir?

19             THE DEFENDANT:       Yes, sir.

20             THE COURT:      Have you taken any kind of medicine or

21   any other substance in the last 48 hours that would affect

22   your ability to hear and understand this proceeding?

23             THE DEFENDANT:       No, sir.

24             THE COURT:      Do you know why you're here today?

25             THE DEFENDANT:       Yes, sir.


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 2 of 26
                                                                           3



 1             THE COURT:      Ms. Shea, do you have any reason to

 2   doubt Mr. Painter's competence to go forward today?

 3             MS. SHEA:      No, Your Honor.

 4             THE COURT:      Does the Government have any reason to

 5   doubt Mr. Painter's competence to go forward today?

 6             MR. PUGH:      No, Your Honor.

 7             THE COURT:      Based on Mr. Painter's answers to my

 8   questions, my observations of Mr. Painter and the answers from

 9   counsel, I find that he is competent.

10             Mr. Painter, you're here today, having entered a

11   plea of guilty pursuant to a plea agreement of the charge of

12   enticement of a minor.       I formally accept the plea agreement.

13             The sentencing guidelines are no longer mandatory;

14   they're advisory.

15             Nevertheless, I'm to take into account the

16   now-advisory guidelines.       I do this by initially making

17   findings of fact and calculating an advisory guideline range.

18   I'll then consider any motion that might be made that might

19   move that range either up or down.          I'll then consider all

20   arguments that your lawyer makes on your behalf, any statement

21   you'd like to make, any victim allocution and the arguments of

22   the Assistant United States Attorney.           I'll then determine

23   your sentence, and I'll announce it here in court today.

24   That'll be the process we'll follow.

25             Ms. Shea, did you receive a copy of the presentence


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 3 of 26
                                                                          4



 1   report?

 2               MS. SHEA:     We did.

 3               THE COURT:     Mr. Painter, did you talk with your

 4   lawyer, Ms. Shea, about the presentence report?

 5               THE DEFENDANT:      Yes, sir.

 6               THE COURT:     At this time the Court directs that the

 7   presentence report be placed in the record under seal.

 8               In accordance with Rule 32 of the Federal Rules of

 9   Criminal Procedure, the Court accepts as accurate the

10   presentence report, except as to matters in dispute as set

11   forth in the addendum.

12               I have reviewed the entire report, including the

13   addendum.    The addendum does contain some objections, the

14   first of which doesn't appear to affect the advisory guideline

15   range.    The second two, the Government appears to have

16   conceded those or something in their 5K; is that correct?

17               MR. PUGH:     Yes, Your Honor.

18               THE COURT:     So are there any other objections?

19               MS. SHEA:     No, Your Honor.

20               THE COURT:     No other objections from the --

21               MR. PUGH:     No other objections.

22               THE COURT:     So for purposes of the guideline

23   calculation, then, the Government is saying that paragraph 48

24   should be zero?

25               MR. PUGH:     That is correct.


          Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 4 of 26
                                                                                  5



 1                THE COURT:     Paragraph 49, are you saying that should

 2   be zero?

 3                MR. PUGH:     47 and 48.

 4                THE COURT:     47 and 48.

 5                So then 53 becomes 36; 54 becomes 41; and 57 becomes

 6   39?   Is that what your position is?            And it's a 39 and a III?

 7                MR. PUGH:     I believe it would have lowered it by

 8   four levels to 38.

 9                THE COURT:     38.    So 53 is 34 -- excuse me.         53 is

10   34; 54 is 39 --

11                MR. PUGH:     By my calculation, defense and I have

12   agreed that four-level enhancements don't apply, which would

13   make 53 36; paragraph 54 would be 41; and then after three

14   levels are removed, then it would be 38 is the total offense

15   level.

16                THE COURT:     Ms. Shea?

17                MS. SHEA:     Your Honor, that's what we believe that

18   is the proper guideline range.           A 38, III.

19         (Pause in the proceeding.)

20                THE COURT:     All right.      Paragraph 47 becomes zero,

21   paragraph 48 becomes zero, paragraph 49 remains two,

22   paragraph 53 is 36, paragraph 54 adds five to 41, minus three

23   is 38.     38 and a III is 292 to 365.

24                Any objection to that advisory guideline range from

25   the Government?


           Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 5 of 26
                                                                                6



 1               MR. PUGH:    No, Your Honor.

 2               THE COURT:    Any objection from the defense?

 3               MS. SHEA:    No, Your Honor.

 4               THE COURT:    I'll hear first on the 5K from Mr. Pugh.

 5               MR. PUGH:    Yes, Your Honor.

 6               Mr. Painter signed a cooperation plea agreement.              He

 7   participated in a two-hour debrief with FBI and local law

 8   enforcement as I set forth in our motion.             He gave extensive

 9   information about Plymouth, North Carolina, where he's from,

10   in particular drug trafficking in that area as well as gang

11   activity.    Law enforcement have since been able to corroborate

12   a large amount of what Mr. Painter said.

13               While it is historical information, I spoke with the

14   FBI, and they said they have already planned to begin an

15   investigation based on that information.            They have assigned

16   an agent, and essentially Mr. Painter's debrief is going to be

17   the first report in that investigation.            It is obviously at

18   early stages, but they believe that that will result in

19   charges down the road.

20               Mr. Painter's information is essentially the

21   foundation of those charges.

22               THE COURT:    I will grant the Government's motion and

23   will give Mr. Painter credit for the substantial assistance

24   that he did provide to the United States.

25               At this time I'll hear from Ms. Shea on the 3553(a)


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 6 of 26
                                                                                      7



 1   factors.

 2                 MS. SHEA:      Thank you, Your Honor.

 3                 We are asking you to consider a sentence of less

 4   than what the Government is recommending, Your Honor.                   And we

 5   believe that it's supported by all of the 3553(a) factors.

 6                 Your Honor, in terms of the history and

 7   characteristics of my client, Mr. Painter stands before you.

 8   Today he's 32 years old.           At the time of this offense, he was

 9   29 years old.        He grew up in the Plymouth, North Carolina

10   area.     His parents split when he was a toddler.                He grew up

11   primarily with his mother.            His family was not wealthy by any

12   means, Your Honor, but did grow up in a good home.

13                 His mother is supportive of him.             They talk

14   regularly at the jail.           She was not able to be here today,

15   Your Honor, but she does remain supportive.                 She presently

16   works as a home health worker.

17                 Mr. Painter has never been married, Your Honor, but

18   he was in a long-term relationship with a woman.                   They had two

19   sons together.        His older son is now seven years old.             They

20   have split up.        And since this offense, Your Honor,

21   Mr. Painter has not been in communication with his son.                   He

22   understands his mother's -- the mother's decision not to have

23   him be in contact, but he is very saddened by that and greatly

24   regrets that his actions have led to his absence in his son's

25   life.


             Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 7 of 26
                                                                                    8



 1                 They did have a second child together, Your Honor,

 2   his -- it was a second son named Taleck, who died at two

 3   months old from SIDS.          Mr. Painter was the person who found

 4   his son unresponsive; and that's, of course, something that

 5   he -- you know, you never really move on from that, Your

 6   Honor.      It's something that he will carry with him forever.

 7                 In terms of his history and characteristics, Your

 8   Honor, we do acknowledge that he does have other convictions.

 9                 His common law robbery, Your Honor, is from over a

10   decade ago when he was 21 years old.               No violent convictions

11   since then.       We believe that his record is taken into account

12   with the guideline range.

13                 Your Honor, I can tell you that he's very remorseful

14   about the harm that he's caused the victim.                 I wanted to let

15   you know, Your Honor, that we did hire a local psychologist to

16   evaluate Mr. Painter who specializes in the evaluation and

17   treatment of sex offenders named Dr. Keith Hersh, and he

18   authored just a page and a half about him.                 I'm happy to pass

19   it up to Your Honor, if I may.

20                 THE COURT:      You may.

21                 MS. SHEA:      And what I want to highlight about that,

22   so Mr. -- Dr. Hersh interviewed Mr. Painter over many hours.

23   He administered tests that I'm sure Your Honor is familiar

24   with:     The personality assessment inventory, the multiphasic

25   sex inventory.        And I think notably is -- what we believe is


             Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 8 of 26
                                                                                  9



 1   notable, Your Honor, is that he finds that Mr. Painter does

 2   not suffer from a paraphilic disorder, which is notable, we

 3   believe, because Mr. Painter is not someone that is motivated

 4   to commit sex crimes by an underlying sexual deviance.

 5               He also found that Mr. Painter is a good candidate

 6   for treatment and is likely to respond well.              He noted that

 7   Mr. Painter has good verbal skills.           He's intelligent.         He

 8   expresses an interest in mental health treatment.                  He does

 9   find that he is antisocial, Your Honor, which we concede by

10   his record, but we also note that antisocial features decrease

11   with age.

12               In terms of the nature and circumstances of this

13   offense, Your Honor, I understand that this is not a good

14   crime, Your Honor, and I understand that.             And we understand

15   that the sentence that the Court imposes today is going to be

16   a lengthy and serious punishment.          We are asking you to

17   consider a sentence of between 10 and 15 years, and we believe

18   that the nature and circumstances of the offense support that

19   sentence.

20               There are a couple of important aspects of this

21   offense that we want to point out.          First is the short

22   duration.    So this happens over about a month-long period from

23   about Christmas 2017 to January 2018.           And in doing this, Your

24   Honor -- I'm not trying to minimize what he did, Your Honor.

25   And again, I understand this is a bad crime, but I do think


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 9 of 26
                                                                             10



 1   it's important to put it in context and to compare it to other

 2   people who are charged with similar -- with a similar crime.

 3                The second aspect that we want to point out, Your

 4   Honor, is that it's an isolated sexual crime.              So he does this

 5   when he's 29 years old.       There's absolutely no evidence that

 6   he did this before.      And then notably, he was not arrested for

 7   two years, Your Honor, after this happens, and he doesn't do

 8   anything like this after.        And at the time that he is

 9   communicating with this girl, Your Honor, she is the only

10   minor that he is in communication with.

11                I think all of those things do make this case

12   different than other cases that fall under this statute, Your

13   Honor.   All of his electronics were searched top to bottom

14   when he was arrested two years later.            The phone that actually

15   was involved in this offense was not -- he did not -- no

16   longer had that particular phone, but the phone that he did

17   have showed no evidence of new activity.

18                Third, we want to point out that he did not

19   distribute this widely.       He did not upload this to the

20   internet.     He didn't share.      He didn't threaten to share.       And

21   he did cooperate with law enforcement, which we think is

22   important.

23                Your Honor, I think that, you know, the guidelines

24   in this case are very high.         292 to 327 months is a very high

25   guideline range.     And over the course of the last few days,


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 10 of 26
                                                                                11



 1   I've been looking at other cases in front of Your Honor that

 2   had -- that were manufacturing child pornography cases.

 3   That's the guideline that this case falls under.

 4                He's pled to enticement, but the guideline is this

 5   manufacturing child pornography.          And some of the fact

 6   scenarios in the cases that have been before Your Honor, you

 7   know, are some of the worst fact scenarios that probably come

 8   before this Court.

 9                Looking at some of the other ones, Your Honor, I

10   mean, I know that you probably -- I would imagine that these

11   probably all come to your mind very readily.              Albritton, who

12   molested a three year old, got 360 months.             Ensenat, who

13   videoed himself having sex with a 10 year old got 390 months.

14   Pildred (phonetic) took photos of a sex act with a one year

15   old, got 360 months.       Daniels molested his 13-year-old

16   stepdaughter for years, took videos, distributed widely, got

17   360 months.     Dennis Johnson had step-children acting out

18   things together, distributed widely, got 360 months.                Some of

19   the worst of the worst fact patterns.            And by no means am I

20   saying that his fact pattern is not also bad, but I think -- I

21   think that it is important to put it on a spectrum, Your

22   Honor.   I think that the guidelines may be overly punitive in

23   this case.     And our different -- this conduct is different

24   than the kind that I think are more deserving of super

25   serious, lengthy punishments.


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 11 of 26
                                                                                12



 1                I would ask you to look very carefully at the

 2   pattern enhancements, Your Honor.           I agree that by the

 3   language of the guidelines that it applies because he had the

 4   victim send multiple photos to him.           I agree that the language

 5   of the guidelines say that it should apply.              But I would ask

 6   you to consider the background section of that enhancement,

 7   which says that it applies to offenders who present a

 8   continuing danger to the public and also to ensure lengthy

 9   incarceration for offenders who engage in a pattern of

10   activity involving the sexual abuse or exploitation of minors.

11   And so I think that his conduct, while it does technically

12   qualify, I think that, you know, a five-level enhancement,

13   Your Honor, I mean, we're talking about increasing him from

14   168 months, which is 14 years, up to 292 because multiple

15   photos were produced.

16                And I think that that -- that is a really enormous

17   increase, Your Honor, and I would ask that you look carefully

18   at that and decide whether or not that full increase is

19   warranted.

20                One, I think that he is different from other people

21   who are motivated by a sexual deviance.             I think that the

22   danger that he poses to commit another sex crime is lower

23   because of the absence of an underlying deviance.

24                And two, I think the pattern, at the very least, it

25   falls within the most narrow, you know, definition of pattern;


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 12 of 26
                                                                                  13



 1   or, I guess, most expansive definition of pattern in that

 2   there were not multiple victims.           This did not occur over a

 3   lengthy period of time.        The same five levels would have

 4   applied had there been multiple victims, had it occurred over

 5   a two-year period.        And so we would ask you to consider

 6   whether the full weight of that five-level enhancement is

 7   warranted.     And we appreciate the Court's consideration.

 8                THE COURT:     Thank you.

 9                At this time I'll hear from Mr. Painter, if you'd

10   like to make a statement, sir.

11                THE DEFENDANT:     Yes, sir.     I'm not here, you know,

12   to try to place blame on anybody.           Like I take full

13   responsibility for what I did.           I know what I did.         Having

14   communications like this with an underage girl was wrong in

15   all means.     And I apologize for that, even to her and her

16   family, all this stress and pain I put them through.                  I'm just

17   sorry for all of that.        I didn't mean to do any of it.

18                THE COURT:     Thank you.

19                I'll hear any victim allocution, and then I'll hear

20   from the United States.

21                MR. PUGH:     Yes, Your Honor.      The U.S. Attorney's

22   Office has been in contact with the victims.              They are not

23   participating in the sentencing and have made clear that they

24   just want to put this behind them.

25                This has been a traumatic event for the family, and


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 13 of 26
                                                                              14



 1   I believe once the victim realized what really happened here,

 2   she's simply embarrassed.

 3                Turning to the offense conduct, this is a 14 year

 4   old who wasn't even in high school yet.             This is a girl who

 5   was still in middle school.         And it was the middle school

 6   guidance counselor that helped bring this to everyone's

 7   attention.     In the course of the chats, she references going

 8   to talk to her mom, watching a scary movie, discussing with

 9   her friends Mr. Painter's age.          It was abundantly clear how

10   old this girl was.

11                Mr. Painter might have, on some level, thought he

12   was in a relationship, but really that's willful blindness.

13   It's evident from the chats that he knew what he was doing was

14   wrong; the discussions about if they find out, they'll lock me

15   up and the other discussions about the age.              This was a child

16   that he was taking advantage of.          This was far, far from a

17   relationship.

18                I will acknowledge that this was an isolated

19   incident as far as we know; however, I will push back on the

20   idea that this was a short timeframe.            This ended because the

21   mother found out about these chats and these photos I believe

22   on January 21st, and the chat history as set forth in the PSR

23   has photos exchanged right up to that date.

24                I've already spoke about Mr. Painter's cooperation.

25   Taking that into account, we are asking for the 219 months


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 14 of 26
                                                                                    15



 1   that I set forth in that motion.

 2               THE COURT:     Thank you.

 3               Anything else, Ms. Shea?

 4               MS. SHEA:    No, Your Honor.        Thank you.

 5        (Pause in the proceeding.)

 6               MS. SHEA:    I'm sorry, Your Honor.          Can I say one

 7   more thing?

 8               THE COURT:     Yes.

 9               MS. SHEA:    One case that I did find that was

10   sentenced before Your Honor that had the most similar facts

11   was a case called United States versus Sean Dixon .                 In that

12   case, the defendant communicated with a 12 year old online,

13   and they exchanged sexual photos.           Similarly, he was charged

14   with manufacturing, but it was dismissed, and he was allowed

15   to plead to enticement.

16               I will concede that Mr. Dixon had more mitigating

17   factors than Mr. Painter.         He had no record, and he was in the

18   military.     For some reason, the guidelines in that case did

19   not cross reference to manufacturing child pornography.                  I

20   don't understand why not.         It seems like it would have.           But

21   he was sentenced to 126 months, which was a guideline

22   sentence.

23               And I would ask you to consider just the nature of

24   the conduct here and the need to avoid unwarranted sentencing

25   disparities as another basis in addition to the collateral


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 15 of 26
                                                                              16



 1   consequences that he will face as a result of the sex offender

 2   conviction.

 3                THE COURT:    Thank you.

 4           (Pause in the proceeding.)

 5                THE COURT:    Mr. Painter, the Court recognizes its

 6   obligation to impose a sentence sufficient but not greater

 7   than necessary to comply with the purposes set forth in the

 8   statute.

 9                I have considered all arguments that your lawyer has

10   made.     I have considered your statement.          I have considered

11   the position of the United States.           I have considered the

12   advisory guideline range.

13                Among other things, I'm to consider -- I've also

14   considered the Government's motion under Section 5K1.1, which

15   I've granted.

16                Among other things, I'm to consider the nature and

17   circumstances of the offense and the history and

18   characteristics of the defendant; the need for the sentence

19   imposed to reflect the seriousness of the offense, to promote

20   respect for the law and to provide just punishment; the need

21   for the sentence imposed to deter others who might choose to

22   engage in the criminal behavior that brings you here; the need

23   for the sentence imposed to protect the public from further

24   crime by you; the need for the sentence imposed to provide you

25   with needed educational or vocational training, medical care


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 16 of 26
                                                                                    17



 1   or other correctional treatment in the most effective manner.

 2              The statute lists numerous other factors.                I've

 3   considered all those factors, although I won't mention each

 4   one individually.

 5              As for the nature and circumstances of the offense,

 6   you did plead guilty to enticement of a minor.               The offense

 7   conduct is described in the PSR in paragraphs 7 through 12.

 8   On January 22nd, 2018, the mother of a 14-year-old child

 9   attending middle school in Ohio was notified by a guidance

10   counselor at that middle school that her child was talking to

11   an older man, identified later as you, and that you had

12   exchanged nude pictures with each other.

13              The report then recounts your online communications

14   with this child that began in December of 2017.               Conversations

15   then became sexual.      You had the child send you a variety of

16   nude photographs and engaged in sexually explicit

17   conversations with the child.         You encouraged her to send

18   those photos of herself and asked her to do things to her body

19   on those photographs.       According to paragraph 8, the child

20   told you she was 14 years old.          You told her you were 29.

21              The only reason you stopped is because you got

22   caught.   I don't consider this to be a brief aberration.                  I

23   think it's egregious conduct by you directed at a child.

24   You're an adult man, and you exploited this child, and you did

25   it for your own gratification.          And it's terrible, and you


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 17 of 26
                                                                                       18



 1   should be punished for it, and you will be punished for it.

 2                 I've taken into account every argument made.                 I

 3   remember all of those cases.            All of them are horrific.              I do

 4   not think you're similarly situated with Sean Dixon.

 5                 As for your history and characteristics beyond this

 6   criminal behavior directed at this child, you have a GED.

 7   You're 32 years old.          You have a criminal history category of

 8   III.    You have a conviction for assault on a female at age 20,

 9   paragraph 17.       Common law robbery in paragraph 18.                Attempting

10   to obtain money by false pretenses in paragraph 20.

11                 I've taken into account all the arguments associated

12   with the assessment.          I understand you do not have a

13   paraphilia or paraphilic interest in children.                  That doesn't

14   change what you did to this child.              Her life has changed

15   forever because of you and how you exploited her.

16                 I do not think the sentence suggested by your

17   counsel would remotely be sufficient to provide just

18   punishment or to incapacitate you or to generally deter others

19   who might think that this is behavior that is acceptable in

20   this society.       It is not.      It cannot be.       It is a serious

21   crime that warrants serious punishment.                I do not think the

22   Government's recommendation is sufficient.

23                 I've taken into account your cooperation and

24   substantial assistance, but the serious nature of this

25   criminal behavior that only stopped because you got caught is


            Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 18 of 26
                                                                                19



 1   conduct that warrants serious punishment, and you will receive

 2   serious punishment.

 3              I've considered the argument about the pattern

 4   enhancement and the background commentary.             I think it applies

 5   appropriately in this case.         I don't think it overstates.       I

 6   think the guidelines provide bad advice in terms of a starting

 7   point to then work down based on the substantial assistance

 8   and then to work back up to account for the serious nature of

 9   this criminal behavior, the need to incapacitate this

10   defendant, the need to punish this defendant justly, the need

11   to deter others who might think that exploiting a child in

12   this way is somehow acceptable or won't result in a serious

13   punishment.    It will and should.        This little girl was in

14   middle school.     And you exploited her.         In a terrible way.

15              Having fully considered the entire record in this

16   case, the need to punish this defendant justly, taking into

17   account his history and characteristics, extremely serious

18   nature of this criminal behavior, the need to incapacitate

19   him, the need to avoid unwarranted sentencing disparities,

20   taking into account his substantial assistance, taking into

21   account his entire family history and all the arguments his

22   counsel made, it's the judgment of the Court that Toby Painter

23   is hereby committed to the custody of the Bureau of Prisons to

24   be imprisoned for 240 months.         Pursuant to the plea agreement,

25   Counts 1, 2, 3, and 4 are dismissed.


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 19 of 26
                                                                                  20



 1              Upon release, you'll be placed on supervised release

 2   for 15 years.    After carefully considering the 3583(d) factors

 3   and the 3553(a) factors, you'll comply with the mandatory and

 4   standard conditions of supervision as adopted in the Eastern

 5   District of North Carolina and comply with the following

 6   additional conditions:

 7              In light of the reports, indication of your

 8   substance abuse history, particularly as it relates to

 9   marijuana, you'll participate in a program approved by

10   Probation for the treatment of narcotic addiction.                  You'll

11   participate in a mental health treatment program in light of

12   the issues associated with your mental health that are

13   reflected in the report and reflected in the exhibit your

14   lawyer handed up.      You'll consent to a warrantless search by

15   Probation or at the request of the probation officer or any

16   other law enforcement officer of your person and premises,

17   including any vehicle, to determine compliance with the

18   conditions of this judgment.         You'll cooperate in the

19   collection of DNA.      You'll have no contact, direct or

20   indirect, with the victim of this criminal behavior that you

21   engaged in unless provided with specific written authorization

22   in advance by the U.S. probation officer.             You'll submit to

23   psychosexual evaluation by a qualified mental health

24   professional experienced in evaluating sexual offenders.

25   You'll participate in a sex offender treatment program as


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 20 of 26
                                                                               21



 1   directed by Probation and comply with any rules of such

 2   treatment program.      You'll take any medication that's

 3   prescribed as part of that program by a qualified physician.

 4   At the direction of Probation, you'll submit to physiological

 5   testing, which may include polygraph examinations or other

 6   tests to monitor your compliance with probation or supervised

 7   release conditions.

 8                Your residence and employment shall be approved by

 9   Probation.     Any proposed change in residence are one that must

10   be provided to a probation officer at least 10 days before the

11   change and preapproved before a change may take place.              You

12   shall not possess materials depicting or describing child

13   pornography or simulated child pornography as defined in 18

14   U.S.C., Section 2256.

15                You shall comply with the requirements of the Sex

16   Offender Notification and Registration Act as directed by

17   Probation, Bureau of Prisons, or any state or travel

18   government, sex offender registration agency in a state where

19   you reside, work or a student or convicted of a qualifying

20   crime.   You shall not use, purchase, procure or otherwise

21   obtain a computer or electronic device that can be linked to a

22   computer network, internet service provider or exchange format

23   involving computers unless approved by Probation.

24                To make sure of compliance, you shall submit to

25   unannounced searches of the computer or computer equipment,


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 21 of 26
                                                                                 22



 1   including mobile phones, at the discretion of the probation

 2   officer.   Given how you committed this crime, this is an

 3   appropriate condition.

 4              At the direction of Probation, you'll consent to the

 5   installation of systems or software that will allow Probation

 6   or a designee to monitor computer use or any computer that you

 7   own or are authorized to use.         You'll pay the cost of that

 8   monitoring.    You shall not use, possess or control any

 9   computer-based counter-forensic tools.            You shall not use or

10   have installed any programs specifically and solely designed

11   to encrypt data, files, folders or volumes, and any media

12   shall, upon request, immediately provide probation officer

13   with any and all passwords required to access data, compressed

14   or encrypted for storage, by any such software in light of how

15   you committed this crime.

16              You shall support your child.            You shall pay a

17   special assessment of $100.         Because you do not have the

18   ability to pay an assessment, under the Justice for Victims of

19   Trafficking Act of 2015, I'm not going to impose that.

20              So there is no request for restitution, Mr. Pugh?

21              MR. PUGH:     That's correct.

22              THE COURT:      I'm not going to impose a fine.          After

23   you pay your special assessment, any money you earn will go to

24   support your child.

25              I do think I've properly calculated the advisory


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 22 of 26
                                                                                     23



 1   guideline range, but I announce pursuant to U.S. v.

 2   Gomez-Jimenez, 750 F.3d 370 (4th Cir. 2014) and U.S. v.

 3   Hargrove, 701 F.3d 156 (4th Cir. 2012), that I'd impose the

 4   same sentence as an alternative variant sentence if I have in

 5   any way miscalculated the advisory guideline range.                   This is

 6   the sentence sufficient but not greater than necessary for

 7   Mr. Painter in light of all the 3553(a) factors that I've

 8   discussed.

 9                In imposing this sentence, I've carefully considered

10   each word each counsel has said to me in connection with this

11   case and all the written materials in the record.                   Simply

12   because I have not parroted back each word does not mean I

13   have not considered it to the extent my sentence is

14   inconsistent with any sentence requested by either counsel.

15   It is because I have rejected their requests as inconsistent

16   with the 3553(a) factors as I have balanced them and

17   articulated them in this case.

18                Mr. Painter, you can appeal your conviction if you

19   believe that your guilty plea was somehow unlawful or

20   involuntary or if there's some other fundamental defect in the

21   proceeding that was not waived by your guilty plea.

22                You also have a statutory right to appeal your

23   sentence under certain circumstances, particularly if you

24   think your sentence is contrary to law.

25                However, you did enter into a plea agreement that


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 23 of 26
                                                                              24



 1   contains an appellate waiver.         In light of your sentence, I

 2   believe you've waived your right to appeal your sentence.

 3              If you believe the waiver is unenforceable or

 4   inapplicable for any reason, you can present that theory to

 5   the Appellate Court.

 6              With few exceptions, any Notice of Appeal must be

 7   filed within 14 days of the judgment being entered on the

 8   docket in your case.

 9              If you're unable to pay the cost of an appeal, you

10   may apply for leave to appeal in forma pauperis .

11              If you so request, the Clerk of Court will prepare

12   and file a Notice of Appeal on your behalf.

13              Did you want to recommend a facility, Ms. Shea?

14              MS. SHEA:     Yes, Your Honor.        If you would consider

15   recommending Butner.

16              THE COURT:      I will recommend FCI Butner so that

17   Mr. Painter's mother can continue to be a part of his life.

18              Anything else from the Government?

19              MR. PUGH:     No, Your Honor.

20              THE COURT:      Did you want me to make any other

21   recommendations?

22              MS. SHEA:     No, Your Honor.

23              We note our objection to the one condition, Your

24   Honor, about physiological testing, including polygraphs.

25              THE COURT:      I think that that is an appropriate


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 24 of 26
                                                                              25



 1   condition in light of Mr. Painter's offense conduct in this

 2   case as a safeguard associated with protecting society.             So

 3   your objection is noted.

 4              MS. SHEA:     Thank you, Your Honor.

 5              THE COURT:      He'll be remanded.

 6                                 *       *       *

 7

 8                (The proceedings concluded at 4:21 p.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 25 of 26
                                                                         26



 1                       UNITED STATE DISTRICT COURT

 2                   EASTERN DISTRICT OF NORTH CAROLINA

 3

 4

 5                    CERTIFICATE OF OFFICIAL REPORTER

 6

 7              I, Amy M. Condon, CRR, RPR, CSR, Federal Official

 8   Court Reporter, in and for the United States District Court

 9   for the Eastern District of North Carolina, do hereby certify

10   that pursuant to Section 753, Title 28, United States Code,

11   that the foregoing is a true and correct transcript of the

12   stenographically reported proceedings held in the

13   above-entitled matter and that the transcript page format is

14   in conformance with the regulations of the Judicial Conference

15   of the United States.

16

17

18   Dated this 26th day of February, 2021.

19

20                                             _________________________
                                               /s/ Amy M. Condon
21                                             Amy M. Condon, CRR, CSR, RPR
                                               U.S. Official Court Reporter
22

23

24

25


         Case 2:19-cr-00019-D Document 53 Filed 03/01/21 Page 26 of 26
